[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, whose maiden name was Linda Klimas, and the defendant were married on October 14, 1978 at Ansonia, Connecticut.
One party has resided continuously in this state for at least one year preceding the date of the filing of this complaint.
The marriage of the parties has broken down irretrievably without hope of reconciliation.
There are no minor children issue of this marriage.
Neither party is receiving any aid from this state or any town thereof.
The court hereby grants the dissolution of the marriage.
After hearing the evidence, the court enters the following orders:
The marital residence located at 2 Naples Lane, Oxford, Connecticut shall immediately be sold, and the proceeds divided seventy (70) percent to the plaintiff-wife and thirty (30) percent to the defendant-husband. Said premises shall be listed with an independent real estate agent. If the parties are unable to come to an agreement regarding the selling price of the marital home, they shall submit such issue to the court for final determination. CT Page 10605 The court has granted the plaintiff-wife a greater proportion of property value, and the defendant-husband is allowed to retain all his pension rights.
The parties were requested to submit a list to the court of personal property for division. This they have failed to accomplish. Therefore, the court will, after submission of the list, make a final determination of the distribution of personal property. This does not in any way impede the dissolution of the marriage. Also, this is not to be interpreted as any property necessary for the kennels' benefit, as this has been awarded to the plaintiff-wife.
Having heard all the witnesses, the length of the marriage, the causes for dissolution, the age, amount and sources of income, vocational skills, employability and needs of the parties, the court hereby awards alimony in the amount of $125.00 per week to the plaintiff-wife for a period of twenty (20) years, to terminate upon the plaintiff-wife's remarriage, cohabitation with the applicable Connecticut statutes, or the husband's death.
The parties shall divide equally all savings and stock accounts, including the one already cashed in by the plaintiff-wife.
The plaintiff-wife shall have complete control of the kennels. The reason forgiving the kennels to the plaintiff would in reality be a savings because the division of such asset, in the court's opinion, would result in a financial loss.
Counsel fees in the amount of $1,000.00 is hereby awarded to the plaintiff-wife. The reason for the awarding of counsel fees to the plaintiff is because she has a limited amount of money to adequately have representation. The defendant-husband is responsible for his own counsel fees.
The defendant-husband shall maintain a life insurance policy in the amount of $25,000 naming the plaintiff as beneficiary. Said policy shall remain in effect for the period of time that alimony is awarded.
The wife shall be entitled to the benefit of medical insurance coverage by reason of COBRA, with the wife paying for said coverage.
Each party shall be responsible for their own debts as listed CT Page 10606 on their financial affidavits. If any debt is jointly obligated, each party shall be responsible for fifty (50) percent of the obligation.
BY THE COURT,
Philip E. Mancini, Jr. State Trial Referee